Citation Nr: 0938619	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has bilateral hearing loss 
disability due to his active service.  The Board finds that 
additional development, specifically a VA audiology opinion 
regarding etiology of bilateral hearing loss disability, is 
required in order to satisfy VA's duty to assist as set forth 
under the VCAA.

VA provided an audiometric examination to the Veteran in 
February 2008, the report of which noted bilateral hearing 
loss disability for VA purposes.  The examination report 
reflects that the Veteran reported that his hearing loss 
began approximately 20 to 30 years earlier, or approximately 
10 to 20 years after discharge from service.  In addition, 
the report reflects the examiner's opinion that, upon review 
of the Veteran's service treatment records (STRs), there was 
a 10 dB shift in the hearing at some frequencies during the 
Veteran's military service, but on separation, his hearing 
was still within normal limits.  The examiner did not provide 
an opinion as the etiology of the Veteran's hearing loss 
disability in the February 2008 report. 

In a March 2008 VA report, the examiner noted that the 
Veteran had post service noise exposure that could have 
caused his current hearing loss.  The examiner further stated 
that "the decision about the hearing loss is going to have 
to be made by the Rater because of the Hensley vs. Brown 
case."

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
For the reasons noted below, the Board finds that the above 
mentioned VA examination and opinion are not adequate.

First, the examiner noted that the Veteran's STRs reflected a 
10 dB shift in the hearing at some frequencies during the 
Veteran's military service.  The Veteran's STRs indicate he 
was given an audiological examination in April 1967, as part 
of his induction medical examination.  As the Veteran's 
audiometric examination was completed prior to October 31, 
1967, it is assumed that the evaluation is reported in 
American Standards Associates (ASA) units.  The audiological 
evaluation revealed that pure tone thresholds, in decibels, 
converted from ASA units to reflect the current International 
Standards Organization (ISO) and American National Standards 
Institute (ANSI) standard, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
15

An audiological examination in March 1969, as part of the 
Veteran's medical 


examination for separation purposes, revealed that puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
--
0
LEFT
0
0
0
--
20

The February 2008 examiner's statement regarding a 10 dB 
shift in hearing appears to be an erroneous calculation as it 
does not consider the presumed service departments' November 
1, 1967 change from ASA units to ISO units.  The converted 
units reflect that the Veteran had improved hearing in the 
left ear at all levels except 4000 Hz., which had a 5 dB 
shift, and improved hearing in the right ear at all levels, 
except 2000 Hz., which remained the same. 

Second, the examiner, citing Hensley v. Brown, 5 Vet. App. 
155, 159 (1993), failed to provide an opinion as to the 
etiology of the Veteran's hearing loss disability.  The Board 
notes that it is prohibited from making conclusions based on 
its own medical judgment.  Likewise, the examiner, who is 
competent to make etiology conclusions, should not refrain 
from making an opinion based on his interpretation of case 
law.  

In Hensley, the Court held that VA regulations do not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  A 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.

The VA examiner did not state that he could not give an 
opinion as to etiology without resorting to mere speculation; 
he merely stated that any decision would need to be made by 
the rater due to case law. 



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability is causally 
related to active service.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician's opinion should include 
consideration of the Veteran's April 1967 
audiological results, as converted to ISO 
units (as noted above).  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.   If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss disability on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




